DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on June 16, 2022.  As directed by the amendment: claims 1, 5-7, 9, 16, and 18 been amended.  Thus, claims 1-20 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 16, 2022.
The terminal disclaimer filed on June 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10589079 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The filing of the terminal disclaimer has overcome the double patenting rejection.
Response to Arguments
Applicant’s arguments, see pg. 9, filed June 16, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive, specifically in regards to Partington not teaching or disclosing a tube grip being configured to secure the tube in a vertical orientation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the rejection below
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borody (US 20120330111) in view of Ho (US 20130152936).
Regarding claim 1, Borody discloses a breathing mask (face mask 50 in fig. 3) comprising: a frame (body 12 in fig. 3), wherein the frame has a top edge and a bottom edge (see below), which are configured to align respectively with a top and bottom of a user's face (see below); a breathing port (opening 20 in fig. 3 is functionally capable of acting as a breathing port); an enteral nutrition port disposed in the frame vertically aligned with the breathing tube port (duct 16 in fig. 2 and 3 is functionally capable of acting as an enteral nutrition port; fig. 3 shows duct 16 vertically aligned with opening 20), between the breathing tube port and the top edge (fig. 1), and configured to receive an enteral nutrition tube (duct 16 in fig. 1 is functionally capable of receiving an enteral nutrition tube; see tube 52 in fig. 3, for example); and a tube grip is configured to secure the enteral nutrition tube in an orientation along a vertical axis from the top edge to the enteral nutrition port (fig. 3 shows a tube secured in an orientation along a vertical axis from the top edge designated below and the duct 16).

    PNG
    media_image1.png
    472
    353
    media_image1.png
    Greyscale

However, Borody does not teach or disclose the tube grip being disposed on an outer surface of the frame between the enteral nutrition port and the top edge.
Ho teaches a mask (fig. 2) having a frame (frame 16 in fig. 2) which comprises a tube grip (tabs 50 in fig. 2) on an outer surface of the frame (fig. 2; paragraph 26 discloses that the tabs extend from a front side of the support frame 46) between an enteral nutrition port (conduit 12 in fig. 2) and a top edge of the frame (fig. 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the frame of Borody to extend to the forehead and to have the tube grip being disposed on an outer surface of the frame between the enteral nutrition port and the top edge, as taught by Ho, since Ho teaches that this configuration provides more support to the mask by engaging the forehead of the patient (paragraph 26).
Regarding claim 2, in the modified mask of Borody, Borody discloses the enteral nutrition port is an oral feeding tube port (duct 16 is functionally capable of serving as an oral feeding tube port).
Regarding claim 3, in the modified mask of Borody, Borody discloses the enteral nutrition port is a nasal feeding tube port (duct 16 is functionally capable of serving as an nasal feeding tube port).
Regarding claim 7, in the modified mask of Borody, Borody discloses the frame is configured to create an air-tight seal over the user's nose and mouth (fig. 3 and paragraph 16).
Regarding claim 10, in the modified mask of Borody, Borody discloses the frame is transparent (fig. 3 shows the mask as being transparent).
Regarding claim 11, in the modified mask of Borody, Borody discloses a cushion (paragraph 37 discloses a rubber seal 14 which would provide a cushioning effect on the user).
Regarding claim 12, in the modified mask of Borody, Borody discloses at least one auxiliary port (outlet 30 in fig. 1).
Regarding claim 13, in the modified mask of Borody, Borody discloses a first auxiliary port disposed between the enteral nutrition port and a left edge of the frame (see below, leftmost outlet 28 in fig. 1) and a second auxiliary port disposed between the enteral nutrition port and a right edge of the frame (see below, rightmost outlet 28 in fig. 1).

    PNG
    media_image2.png
    251
    491
    media_image2.png
    Greyscale

Regarding claim 14, in the modified mask of Borody, Borody discloses the enteral nutrition port and the breathing port are configured to provide simultaneous use of a breathing tube and enteral nutrition tube (fig. 1 shows duct 16 and opening 20 as separate ports indicating that a breathing tube and enteral nutrition tube would be capable of being simultaneously used; see fig, 4, for example).
Regarding claim 15, in the modified mask of Borody, Borody discloses the enteral nutrition tube is an enteral feeding tube (the examiner notes that the enteral nutrition tube is a functional limitation due to the “configured to receive” language in claim 1; as such, the duct 16 in fig. 1 is capable of receiving an enteral feeding tube).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borody in view of Ho, as applied to claim 1 above, and further in view of Engelder (US 2625155).
Regarding claims 4 and 5, modified Borody teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose an enteral nutrition port sealing cap [claim 4] and a port lock disposed in the enteral nutrition port [claim 5].
Engelder teaches a similar mask (fig. 1) comprising an enteral nutrition port sealing cap (plug 29 in fig. 5) and a port lock disposed in the port (5:21-22 discloses a thread inside the port to engage the plug).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the enteral nutrition port of modified Borody to include a port lock in the form of a thread inside the port which engages a sealing cap, as taught by Engelder, for the purpose of providing a port closing means which effectively seals the port when not in use and would help keep the port more sanitary when not in use.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borody in view of Ho, as applied to claim 1 above, and further in view of Varga (US 20120289851).
Regarding claim 8, modified Borody teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose an enteral nutrition port valve disposed within an opening of the enteral nutrition port, wherein the port valve is configured to maintain a seal.
Varga is directed towards a mask (fig. 4) which comprises a port (port 401 in fig. 4) which comprises a port valve within an opening of the port (slits 402 in fig. 4 form a valve), wherein the port valve is configured to maintain a seal (paragraph 65 discloses that the slits provide a self-sealing valve).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the enteral nutrition port of modified Borody to include a port valve disposed within an opening of the enteral nutrition port, wherein the port valve is configured to maintain a seal, as taught by Varga, for the purpose of enabling different instruments to pass through the port without having to remove the mask (paragraph 65).
Claim(s) 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borody (US 20120330111) in view of Varga.
Regarding claim 16, Borody discloses an enteral nutrition apparatus (fig. 3) comprising: 
a mask configured to cover at least one of a user's mouth and nose (mask body 12 in fig. 3 is shown to cover both the mouth and nose); 
an enteral nutrition port disposed in the mask (duct 16 in fig. 2 is functionally capable of serving as an enteral nutrition port); and 
a tube grip (fig. 3 shows an attachment point 26 which locates the tube 52 to the strap 60; paragraph 44) disposed between the enteral nutrition port (duct 16 in fig. 3) and a top edge (the examiner notes that the “top edge” is not further defined; as such, fig. 3 shows the gripping mechanism positioned between the aperture 17 and the top edge of the users head), wherein the tube grip is configured to secure the enteral nutrition tube in an orientation along a vertical axis from the top edge to the enteral nutrition port (fig. 3).
However, Borody does not teach or disclose an enteral nutrition port sealing valve disposed within an opening of the enteral nutrition port, wherein the enteral nutrition port sealing valve is configured to maintain a seal.
Varga is directed towards a mask (fig. 4) which comprises a port (port 401 in fig. 4) which comprises a port valve within an opening of the port (slits 402 in fig. 4 form a valve), wherein the port valve is configured to maintain a seal (paragraph 65 discloses that the slits provide a self-sealing valve).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the enteral nutrition port of Borody to include a port valve disposed within an opening of the enteral nutrition port, wherein the port valve is configured to maintain a seal, as taught by Varga, for the purpose of enabling different instruments to pass through the port without having to remove the mask (paragraph 65).
Regarding claim 17, in the modified apparatus of Borody, Borody discloses an enteral nutrition tube configured to pass through the enteral nutrition port (tube 52 in fig. 3 is functionally capable of serving as an enteral nutrition port).
Regarding claim 19, in the modified apparatus of Borody, Borody discloses a breathing tube port disposed in the mask (opening 20 in fig. 1 is functionally capable of acting as a breathing tube port).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borody in view of Varga, as applied to claim 16 above, and further in view of Engelder.
Regarding claim 20, modified Borody teaches all of the claimed limitations set forth in claim 16, as discussed above, but does not teach or disclose an enteral nutrition port cap configured to cover the enteral nutrition port.
As discussed above, Engelder teaches a similar mask (fig. 1) which comprises an enteral nutrition port (nasal port 16 in fig. 1) and an enteral nutrition port cap configured to cover the enteral nutrition port (plug 17 in fig. 1).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus of modified Borody to include an enteral nutrition port cap configured to cover the enteral nutrition port, as taught by Engelder, for the purpose of sealing the port when not in use which would help keep the port more sanitary.
Allowable Subject Matter
Claims 6, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed mask and apparatus.  
	The closest prior art of record is Borody and Engelder.  
Regarding claims 6, 9, and 18, the prior art does not teach or disclose a tube lock disposed on an enteral nutrition tube which is configured to secure to the port lock.  Brody teaches a port lock in the form of internal threads (fig. 5); however, these threads are intended to threadedly engage a sealing cap and not a tube.  Additionally, the enteral nutrition tube of Borody (tube 52 in fig. 3) is configured to enter the mask at an angle (fig. 3 shows the port, duct 16, as having a generally L-shaped configuration).  As the tube would need to enter the mask at this acute angle, it is the examiner’s opinion that modifying the tube to have external threads which engage the internal threads of modified Borody would render the insertion of the tube cumbersome.  As such, PHOSITA would not be motivated to modify the enteral nutrition tube of Borody to have the tube lock.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783